Mr. Justice Green
delivered tlie opinion of tbe court, October 27th, 1884.
In this case a judgment rendered by a justice of the peace was removed to the Common Pleas by certiorari and reversed. A writ of execution was then issued by the defendant to recover his costs on the certiorari. Application was made by the plaintiff to the Court of Common Pleas to set aside the execution on the ground that there was no judgment for costs given on the judgment of reversal. The court refused the application to set aside the writ, and to this refusal the present writ of error is taken. The twenty-second section of the Act of 20th March, 1810, Bright. Purd. 607, pl. 27, which gives the writ of certiorari in eases originating before justices, provides as follows: “And the judgment of the Court of Common Pleas shall be final on all proceedings removed as aforesaid by the said court, and no writ of error shall issue thereon.”
In the case of Silvergood v. Storrick, 1 Watts 582, the very question now before us arose, in precisely the same circumstances, and we then held that, under the 22d section of the Act of 1810, we had no jurisdiction to entertain the writ of error, and it was quashed. We decided that tlie prohibition of the Act extended to every “judgment or proceeding of that court on writs of certiorari, whether as regards reversal, costs, execution or any other matter.” Unless we reverse that case we must quash this writ. As the language of tlie Act extends to the judgment of the Common Pleas “ on all proceedings removed” by the writ of certiorari, it necessarily embraces a judgment or determination of the court on a question of costs and of execution therefor, in the case removed. Such judgment is a part of such proceedings, and therefore comes within the final and exclusive jurisdiction of the Common Pleas. It is unnecessary to consider the question whether the defendant was entitled to his costs on the certiorari as it is not within our province.
Writ of error quashed.